J-S19036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN WILLIAMS                          :
                                               :
                       Appellant               :   No. 1828 EDA 2021

              Appeal from the PCRA Order Entered August 6, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003649-2017


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                              FILED JULY 5, 2022

        Appellant Jonathan Williams appeals from the Order entered in the Court

of Common Pleas of Philadelphia County on August 6, 2021, denying his first

petition filed pursuant to the Post Conviction Relief Act (PCRA).1 We affirm.

        On direct appeal, we reproduced the trial court’s recitation of the facts

and procedural history herein as follows:


        At trial, the Commonwealth presented the testimony of
        Philadelphia Police Officer Sharrod Davis. Officer Davis testified
        that on December 10, 2016, at approximately 12:50 a.m., he and
        his partner, who were assigned to the Highway Division, were on
        patrol in the vicinity of 11th and Norris Streets in Philadelphia. At
        that time and location, he observed Appellant, who was driving a
        blue Jaguar XF, disregard a stop sign at 11th and Norris Streets.
        Officer Davis activated his overhead lights and stopped Appellant;
        three male passengers were in the car. Upon approaching the

____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. § 9541-9546.
J-S19036-22


     vehicle, Officer Davis observed Appellant making furtive
     movements on his right side. Officer Davis testified that none of
     the passengers made any movements. When he arrived at the
     driver's side window, he observed in plain view a bag of marijuana
     on the right side of Appellant's seat; he also smelled burnt
     marijuana emanating from the vehicle. At that point, Officer Davis
     advised Appellant that the vehicle was going to be searched.[fn.1]

          [fn.1] Appellant was the registered owner of the vehicle.

     Officer Davis testified that, as his partner kept watch over the
     males, he searched the cabin of the vehicle. In addition to the
     seating, flooring[,] and consoles, he searched the rear, pull-down
     armrest, and opened its latch to the trunk, all of which yielded
     negative results. With Appellant's key, he then opened the trunk,
     which was filled with clothing. There was a pair of pants sitting at
     the opening of the trunk, i.e., the rearmost part of the vehicle.
     Beneath the pants, he found a black plastic bag containing a
     firearm, two large white pill bottles, and a purple jar of marijuana.
     [fn.2] Upon seeing the firearm, Officer Davis yelled “gun.” Appellant

     did not have any reaction at all. Officer Davis ran Appellant’s
     information through the NCIC/PCIC database to determine if he
     had a permit to carry the firearm. Upon discerning that Appellant
     had no permit, Officer Davis placed him under arrest.

          [fn.2] Officer Davis’ testimony established that there
          was no way for one of the passengers to secrete the
          contraband in the trunk because: (a) it was located too
          far from the latch; (b) [it was] blocked by a large amount
          of clothing; [] (c) both the latch and the armrest were
          shut[;] and[, (d)] none of the passengers had made any
          movements.

     The Commonwealth next introduced by stipulation evidence
     establishing that: (a) the white pill bottles recovered from
     Appellant's trunk contained in excess of 800 pills of Xanax, a
     schedule IV narcotic, and that “[w]hoever possessed them,
     possessed them with an intent to deliver;” (b) Appellant has a
     prior conviction for [possession of a controlled substance with the
     intent to deliver (“PWID”)], which rendered him ineligible to
     possess a firearm; (c) the handgun recovered from the trunk was
     test-fired by the Firearms Investigation Unit and deemed
     operational; (d) the marijuana recovered from the trunk weighed


                                     -2-
J-S19036-22


       3.323 grams; and[, (f)] the marijuana recovered from Appellant’s
       driver's seat weighed 6.332 grams.

       Finally, in addition to the above evidence, the Commonwealth
       presented audio transcripts of prison phone calls made by
       Appellant, in which, among other things, Appellant discussed
       trying to have one of the passengers without a prior record to
       “take the hit for [him],” as it would only result in probation for the
       passenger. In another conversation, he used the thinly-veiled
       code word “cologne” for items he needed promptly removed from
       the trunk of his car:
                                        …

            [Appellant:] This is what I need you to do. I need you to
            call my mom . . . tell my mom [to] get that cologne and
            sh*t out the trunk. Tell her get the cologne and all that
            out the trunk you know what [I’m] saying . . . I got a
            sacs bag in the trunk and a plastic bag in there with a
            top can in there like top paper. . . . It’s a can in the trunk
            . . . you know what I'm saying. . . . Get that out and uh
            . . . and I got some more cologne in the door and the
            title to my car is in the glove box. . . .

       Trial Court Opinion, 9/24/18, at 2-4 (citations and some
       capitalization omitted).

Commonwealth v. Williams, No. 414 EDA 2018, unpublished memorandum

at 1-3 (Pa.Super. filed July 12, 2019).

       Following a bench trial, the trial court found Appellant guilty of

Possession with the intent to deliver a controlled substance (PWID), Persons

not to possess firearms, Firearms not to be carried without a license, and

Carrying firearms on the public streets of Philadelphia. 2         On December 8,

2017, Appellant filed a post-verdict motion for reconsideration, and the trial


____________________________________________


235 Pa.C.S.A. § 780-113(a)(30) and 18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1),
6108, respectively.

                                           -3-
J-S19036-22


court denied the same on January 12, 2018. Also on that date, Appellant was

sentenced to an aggregate term of three and one-half (3½) years to seven

(7) years in prison.

      Appellant filed a timely notice of appeal on January 23, 2018, wherein

he raised numerous challenges to the sufficiency of the evidence to sustain

his convictions. This Court concluded that the evidence had been sufficient to

establish that Appellant constructively possessed the contraband in his trunk

and affirmed his judgment of sentence. See Williams, supra at 4-5.

      On June 15, 2020, Appellant filed a PCRA petition pro se. Counsel was

appointed and filed an Amended PCRA petition on November 22, 2020,

wherein he alleged trial counsel had been ineffective for failing to litigate a

motion to suppress the firearm and drugs recovered from the trunk of

Appellant’s vehicle during the stop.     The PCRA court granted Appellant’s

request for a hearing on this issue, and it held an evidentiary hearing on June

25, 2021.

      At the PCRA hearing Appellant testified that prior to trial, he had asked

trial counsel to file both a motion to suppress and to seek recusal of the trial

judge. N.T., 6/25/21, at 5-6. Trial counsel also testified and explained that

due to the state of the law at the time which would have pointed to some

exigency to conduct the search, officers would have been entitled to search




                                     -4-
J-S19036-22


the vehicle after they observed four males in the car and marijuana in plain

view in the front of the car.3      N.T., 6/25/21, at 8-13.

       On August 6, 2021, the PCRA court dismissed the PCRA petition, and

Appellant filed a notice of appeal on September 4, 2021. On September 10,

2021, the trial court directed Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

complied on September 28, 2021. On October 25, 2021, the PCRA court filed

its Opinion pursuant to Pa.R.A.P. 1925(a).

       In his brief, Appellant presents the following issues for this Court’s

review:

               1.    Whether the PCRA court erred by dismissing the PCRA
                     petition when clear and convincing evidence was
                     presented that trial counsel was ineffective for failing
                     to protect [A]ppellant’s constitutional rights by filing
                     and litigating a pretrial motion to suppress the
                     physical evidence recovered from the vehicle driven
                     by appellant.


____________________________________________


3 Appellant acknowledges that under the legal precedent that controlled at the
time of trial, there would have been little chance of success in arguing a
suppression motion. At the time of trial in 2017, police were permitted to
conduct a warrantless search of Appellant’s vehicle as there was probable
cause to believe they could find contraband therein given the mobility of the
car. See Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014). Appellant’s
arguments presented herein rely on decisions that were issued several years
after Appellant’s non-jury trial, namely Commonwealth v. Scott, 210 A.3d.
359 (Pa.Super. 2019)(holding a small amount of marijuana does not give
officers probable cause to search the trunk of a vehicle) and Commonwealth
v. Alexander, 243 A.3d 177, 207–08 (Pa. 2020)(holding a warrantless search
of a vehicle requires both probable cause and exigent circumstances that
extend beyond the mobility of the vehicle).


                                           -5-
J-S19036-22


            2.     Whether the PCRA court erred by dismissing the PCRA
                   petition when clear and convincing evidence was
                   presented to establish a violation of [A]ppellant’s
                   Fourth Amendment constitutional right based on the
                   unlawful search of the vehicle, as well as his Sixth
                   Amendment right to effective representation of trial
                   counsel.

Brief for Appellant at 8.

      Where a petitioner     asserts claims    of   the ineffective assistance

of counsel, our Supreme Court has held:

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the “[i]neffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence            could        have         taken         place.”
      Generally, counsel’s performance        is   presumed      to     be
      constitutionally      adequate,      and counsel will   only      be
      deemed ineffective upon a sufficient showing by the petitioner. To
      obtain       relief,     a    petitioner     must      demonstrate
      that counsel's performance was deficient and that the deficiency
      prejudiced the petitioner. A petitioner establishes prejudice when
      he demonstrates “that there is a reasonable probability that, but
      for counsel's unprofessional errors, the result of the proceeding
      would have been different.” ... [A] properly pled claim
      of ineffectiveness posits that: (1) the underlying legal issue has
      arguable merit; (2) counsel's actions lacked an objective
      reasonable basis; and (3) actual prejudice befell the petitioner
      from counsel's act or omission.

Commonwealth v. Johnson, 966 A.2d 523, 532-33 (Pa. 2009) (internal

citations omitted).

      Moreover,“[w]henever      an    evidentiary    hearing    on    a      claim

of ineffectiveness is granted, the burdens of production and persuasion

remain on the [PCRA petitioner].” Commonwealth v. Jones, 596 A.2d 885,


                                     -6-
J-S19036-22


888 (Pa. Super. 1991) (citation omitted). Therefore, in order to prove that trial

counsel lacked a reasonable basis for his actions, a petitioner must

produce trial counsel as a witness at the PCRA hearing and elicit testimony

concerning    counsel's trial strategy. See      id.    at    888-89    (rejecting    an

ineffectiveness claim where the petitioner failed to produce trial counsel as a

witness at the PCRA hearing); see also Commonwealth v. Lesko, 15 A.3d

345, 401 (Pa. 2011) (finding that because the petitioner “did not establish any

ground for deeming counsel per se ineffective,” and did not establish a lack of

reasonable basis through trial counsel's testimony at the PCRA hearing, he

failed to sustain his burden of proof); Commonwealth v. Koehler, 36 A.3d

121, 146-47 (Pa. 2012) (same).

      Further,   this     Court   has   held   that    “a    lawyer    should   not   be

held ineffective without first having an opportunity to address the accusation

in some fashion.” Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 783

(Pa.Super. 2015) (en banc) (citation and footnote omitted, formatting

altered). Additionally,

      our Supreme Court has cautioned against finding no reasonable
      basis for trial counsel's actions in the absence of supporting
      evidence. The fact that an appellate court, reviewing a
      cold trial record, cannot prognosticate a reasonable basis for a
      particular failure ... does not necessarily prove that an objectively
      reasonable basis was lacking.

Id. at 783-84 (citations and quotation marks omitted).

      Appellant argues his testimony at the PCRA hearing established he had

asked trial counsel to file a motion to suppress the contraband found in the

                                         -7-
J-S19036-22


trunk of his automobile, although counsel failed to do so without offering

Appellant any explanation.     Appellant further contends the vehicle search

violated his constitutional rights and, therefore, he was clearly prejudiced by

counsel’s inaction. Brief for Appellant at 14-18.

      In its Opinion, the PCRA court disposed of these claims as follows:

                At the time of trial in this case, pursuant to
      Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014), police were
      permitted to conduct a search of a vehicle without a warrant where
      there was probable cause to believe that there would be
      contraband therein and where the vehicle was readily movable.
      “The prerequisite for a warrantless search of a motor vehicle is
      probable cause to search; no exigency beyond the inherent
      mobility of a motor vehicle is required.” Id. at p. 138
      (emphasis added).
                Appellant argues that counsel should have litigated the
      suppression motion despite the state of the law at the time.
      According to Appellant, the motion would have had a reasonable
      chance of success because the officers already had Appellant in
      custody and there was no exigency to justify search of the trunk.
               At the evidentiary hearing, trial counsel testified that, in
      his estimation, because there were four (4) males in the car and
      there was marijuana in plain view, that there was some exigency
      to do the search. He further testified that he believed that the
      court would not have granted the motion given the constraints
      imposed pursuant to the ruling in Gary, supra. Counsel explained
      that he did not believe that it was his duty to protect Appellant’s
      constitutional rights by filing a motion to suppress given the state
      of the law at that time. “As I said before, I really don’t think that
      a violation under Gary existed. If [Appellant] had been more
      fortunate to have been arrested in 2020 as opposed to, I believe
      it was 2016, then he certainly would have been in a much better
      position to litigate a motion to suppress and probably
      successfully....” (N.T. 6/25/21 pgs. 10, 13).
                Counsel did believe that he had a reasonable chance of
      an acquittal based upon his defense. He explained that although
      the vehicle was owned and being driven by the Appellant, there
      were three (3) others in the car and the firearm was located with
      a bundle of clothing in the trunk. He explained that “[ T]o me, the
      trial defense, as opposed to most gun cases, the trial defense had

                                      -8-
J-S19036-22


     much better prospects than a motion to suppress, which, again, if
     I thought there was a motion to suppress that had any opportunity
     of being successful, I certainly would have litigated it.” Finally,
     counsel stated that because he felt he had a strong defense, he
     did not want to risk the possibility of additional facts coming out
     during a meritless suppression motion that might have hurt his
     defense. (N.T. 6/25/21 pgs. 12-14).
               PCRA counsel argued at the hearing that trial counsel
     should have had the forethought to litigate the suppression motion
     despite the state of the law at the time, because one never knows
     when a court decision could get overturned, and had the motion
     been pursued, his could have been the case that overturned Gary.
     (N.T. 6/25/21 pgs. 17-19). In his amended PCRA petition, counsel
     argued that “No competent lawyer would choose to defend a
     possessory offense without seeking suppression.” (PCRA Petition
     p. 5).
               To succeed in showing that counsel was ineffective in this
     case, “Appellant must demonstrate that counsel was incompetent
     under the law in existence at the time of trial. Counsel cannot be
     deemed ineffective for failing to predict developments or changes
     in the law.” Commonwealth v. Gribble, 863 A.2d 455 (Pa. 2004),
     citing also Commonwealth v. Carpenter, 725 A.2d 154 (Pa. 1999).
     Trial counsel will not be held ineffective for failing to litigate a
     meritless motion to suppress. Commonwealth v. Wayne, 720 A.2d
     456 (Pa. 1998); Commonwealth v. Descar, 798 A.2d 758
     (Pa.Super. 2002).
               Here, the officers testified at trial that they stopped
     Appellant for disregarding a stop sign. Officer Davis observed
     Appellant make a furtive movement on his right side. When he
     was at the driver’s side window, he observed a bag of marijuana
     on the right side of Appellant’s seat and smelled burnt marijuana
     in the car. Appellant was the owner and driver of the car and there
     were three (3) other males in the vehicle. 5 (N.T. 10/10/17 pgs.
     25-27). Thus, the officers observed a bag of marijuana in plain
     view; the vehicle was readily mobile; and there were three (3)
     other passengers in and around the vehicle. Under the law at the
     time of trial, they had probable cause to search the trunk of
     vehicle.
               Trial counsel was well aware of the state of the law as it
     existed at the time of trial, and he made a strategic decision to
     forego a suppression motion which he believed had no merit.
     Furthermore, he believed that he had a strong defense and he did
     not want to jeopardize that with the possibly that the officers could
     have testified in a more damaging way during a suppression

                                     -9-
J-S19036-22


      motion. Far from being ineffective, counsel made a well-thought
      out strategic decision. The fact that the law changed years later
      that would have given Appellant a better chance at succeeding
      with that motion is immaterial when assessing counsel’s
      performance given the state of the law at the time. Again, the test
      is not whether the course chosen is successful, but rather whether
      there was a logical reason supporting counsel's actions.
      Commonwealth v. Smith, supra.
               Trial counsel's decision to forego litigating a motion to
      suppress that had little merit and could have jeopardized what
      counsel believed to be a strong defense was more than
      reasonable. Appellant must establish that counsel's course of
      conduct was without any reasonable basis designed to effectuate
      the defendant's interest. Where Appellant fails to satisfy any of
      the three (3) prongs of the test for ineffectiveness as set forth
      above, the court must reject the Appellant’s Commonwealth v.
      Spotz, 624 Pa. 4, 33 (Pa. 2014).
      __
      5 The bag of marijuana recovered from Appellant's seat weighed

      6.332 grams.

PCRA Court Opinion, filed 10/25/21, at 8-11 (emphasis in original).

      Our review of the record confirms the PCRA court’s holding. As

the PCRA court stresses, Scott had not been decided when Appellant’s

trial took place, which significantly undercuts Appellant’s reliance upon

that precedent in support of his claims of ineffectiveness of counsel. It

is axiomatic under Pennsylvania law that “[c]ounsel cannot be deemed

ineffective for failing to predict developments or changes in the

law.” Commonwealth v. Gribble, 863 A.2d 455, 464 (Pa. 2004).

Appellant’s reliance upon Alexander fails for the same reason.        The

decisions in Scott and Alexander simply were not available to

Appellant's counsel or, indeed, to anyone else, at the time of trial, and




                                    - 10 -
J-S19036-22


we cannot evaluate trial counsel’s actions prior to and during trial the

light of that later precedent.

       Trial counsel testified at the PCRA hearing that he believed he

had a stronger chance to succeed at trial by contesting the sufficiency

of the Commonwealth’s evidence to show Appellant possessed the

firearm and drugs because the contraband was not found on his person

and three other men were in the car with him. N.T. 6/25/21, 12. Trial

counsel feared that were he to litigate a suppression motion he would

have risked eliciting testimony unfavorable to that trial defense. Id. at

16. Such a course of action had an objectively reasonable basis under

the law in effect at the time. See Lesko, supra.

       In light of the foregoing, Appellant has failed to demonstrate

actual prejudice as a result of trial counsel’s actions, and his claim for

relief must fail.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2022


                                     - 11 -